ORDER

PER CURIAM.
Plaintiff Raymond Miller appeals from the judgment rendered in favor of Defendant Burlington Northern Railroad Company entered upon a jury verdict in an action for personal injury brought under the Federal Employers’ Liability Act, 45 U.S.C. § 51. Plaintiffs points on appeal assign error to the trial court’s rulings regarding jury instructions. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b).